Court of Appeals
                         Fifth District of Texas at Dallas
                                          MANDATE

TO THE CRIMINAL DISTRICT COURT NO. 1 OF DALLAS COUNTY, GREETINGS:

Before the Court of Appeals for the Fifth District of Texas, on the 28th day of July, 2015, the
cause on appeal to revise or reverse the judgment between

DADRIANNE NICHOLE TURNER,                            On Appeal from the Criminal District Court
Appellant                                            No. 1, Dallas County, Texas
                                                     Trial Court Cause No. F13-55178-H.
No. 05-15-00549-CR          V.                       Opinion delivered per curiam before Justices
                                                     Fillmore, Myers, and Evans.
THE STATE OF TEXAS, Appellee

was determined; and this Court made its order in these words:

       Based on the Court’s opinion of this date, we DISMISS the appeal.

        WHEREFORE, WE COMMAND YOU to observe the order of the Court of Appeals
for the Fifth District of Texas, in this behalf, and have it duly obeyed and executed.

       WITNESS the HON. CAROLYN WRIGHT, Chief Justice of the Court of Appeals, with
the Seal thereof affixed, at the City of Dallas, this 28th day of July, 2015.




                                                                       LISA MATZ, Clerk